DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/27/2022 has been entered.

Response to Amendments/Arguments
3. 	The Applicant has amended the independent Claims 1, 7, 10, 18 and 19. The previous 103 rejection has been withdrawn. 

Reasons for Allowance
4.	Claims 1-51 are allowed. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s). 
“in accordance with a determination that the first likelihood is less than a threshold, cause a first recognition result for the received natural language speech input to be displayed concurrently with a visual indication of another available recognition result, wherein: 
 		the first recognition result is in the first language; and 
 		a second recognition result for the received natural language speech input is available for display responsive to receiving input indicative of user selection of the first recognition result, the second recognition result being in a second language; 
 	while displaying the first recognition result concurrently with the visual indication, receive the input indicative of user selection of the first recognition result; and 
 	in response to receiving the input indicative of user selection of the first recognition result, cause the second recognition result to be displayed.” as recited in Claims 1, 18 and 19. 
	The closest prior arts found as following. 
a. 	Abkairov (US 2017/0085696 A1.) In this reference, Abkairov disclose a method/a system for enabling the user to correct an error in transcription (Abkairov [0031] to provide a transcription of each of one or more phrases of speech, [0033] a second area 304 showing a suggested transcription of a phrase in a video message that the sending (near-end) user is about to send, Here the second area 304 is shown as a plain text box, but it will be appreciated this is just schematic and various other design options are possible. For example, the suggested transcription may be overlaid over a preview of the video about to be sent, and/or may take other shapes. E.g. in embodiments the user interface element 304 showing the transcribed phrase may take the form of a speech bubble displayed wholly or partially overlaid over the video image 302, or otherwise in association with it (e.g. below), Fig. 3 element 304), Fig. 3 element 304 Can you give me an egg sample, [0034] The user interface 204, 304 is thus configured, under control of the communication client application 206, to give the sending user of the near-end user terminal 102a the chance to review the transcription before sending to the far-end user(s) of the one or more far-end terminals 102b-d as part of the video messaging conversation. Further, it is also configured, again under control of the communication client application 206, to enable the sending user of the near-end user terminal 102a to either accept or reject the transcription using a quick gesture performed on the surface of the touch screen 204, [0042] one of the rejection gestures such as tapping the suggested transcription 304 may summon a list of two or more alternative transcriptions, optionally listed together with their respective estimated probabilities as estimated by the transcription module (again see above). The sending user can then select an alternative option from the list by touching that option in the presented list on the touchscreen 204 (or perhaps also the option of rejecting all suggestions and abandoning sending, or re-speaking) E.g. in the example shown, the sending user actually said "Can you give me an example?", but the transcription module 205 output "Can you give me an egg sample". In this case tapping the incorrect transcription 304 may bring up a list of alternatives on the touch screen 204 such as: [0043] ["Can you give me an egg sample?" 33%], [0044] "Can you give me an egg sandwich?" 29%, [0045] "Can you give me an example?" 27%, [0046] "Canyon grove means are ample" 5%, [0047] "Can you grieve mayonnaise ex maple?" 2 %.) Abkairov displays a list of alternative transcription for the user in response to receiving a rejection from the user. Abkairov does not teach and/or suggest determining a first likelihood that a received natural language speech input is in a first language, and displaying a speech recognition result of the receive natural language speech input in the first language concurrently with a visually indication of another available recognition result if the first likelihood is less than a threshold. Thus, Abkairov fail to teach and/or suggest the allowable subject matter noted above. 
b. 	Chao et al. (US 2019/0318724 A1.) In this reference, Chao et al. disclose a method/a system for utilizing multiple speech recognition models in processing of audio data to generate multiple candidate semantic and/or textual representations (e.g., each corresponding to a different language) (Chao et al. [0024] A selection of a language for processing a response or an anticipated response from a user can be based on interaction characteristic(s), such as a duration of the response provided by the user, provided in response to content from the automated assistant. For instance, each language for a user can be associated with one or more scores or probabilistic metrics that indicate a likelihood that a response is provided by the user in a particular language. Furthermore,  a language can be associated with multiple scores, and each score of the multiple scores can correspond to an interaction characteristic satisfying or not satisfying a particular threshold. In other words, when an interaction characteristic satisfies a particular threshold, a first probabilistic metric for the language can be considered active, and when the interaction characteristic does not satisfy the particular threshold, a second probabilistic metric for the language can be considered active, [0025] The selected probabilistic metric can be compared and/or processed with other probabilistic metrics in order to determine a suitable speech recognition model to use for processing the audio data corresponding to the response for the user. The speech recognition model for a first language can be selected over a speech recognition model for a second language, strictly based on whether the interaction characteristic did or did not satisfy a particular threshold. In other words, instead of processing scores or metrics, a speech recognition model can be more discretely selected according to whether an interaction characteristic, such as response duration, satisfies a particular threshold, or otherwise occurred.) Chao et al. determines a first likelihood for that a received natural language speech input is in a first language and so on. Furthermore, Chao et al. selects a speech recognition model for a first language over a speech recognition model for a second language based on a particular threshold. Chao et al. does not teach and/or suggest determining a first  likelihood that a received natural language speech input is in a first language, and displaying a speech recognition result of the receive natural language speech input in the first language concurrently with a visually indication of another available recognition result if the first likelihood is less than a threshold. Thus, Chao et al. fail to teach and/or suggest the allowable subject matter noted above. 
c.	Mitchell et al. (US 2002/0099542 A1.) In this reference, Michell et al. disclose a method/a system for highlight any character having a likelihood indicator below the likelihood threshold in the speech recognition result (Mitchell et al. [0019] In accordance with this aspect of the present invention, there is provided data correction apparatus comprising means for receiving recognition data from a speech recognition engine, said recognition data including recognised characters representing the most likely characters, and a likelihood indicator for each character indicating the likelihood that the character is correct; display means for displaying the recognised character; automatic error detection means for detecting possible errors in recognition of characters in the recognised characters by scanning the likelihood indicators for the recognised characters and detecting if the likelihood indicator for a character is below the likelihood threshold, whereby said display means highlights at least the first, if any, character having a likelihood indicator below the likelihood threshold; user operable selection means for selecting a character to replace an incorrectly recognised character highlighted in the recognised characters; and correction means for replacing the incorrectly recognised character and the selected character to correct the recognised characters, [0063] Referring now to FIG. 8a, this diagram illustrates a manual method of carrying out the error correction of step S11 of FIG. 5. In step S50 the user selects a word which is believed to be incorrectly recognised for correction. The selected word is then highlighted on the display in step S51 and in step S52 the speech recognition interface application 12 determines the word location in the text.) Mitchell et al. highlight the error in the speech recognition result so that the user can decide whether to correct recognition errors. The likelihood in Mitchell indicates that whether the character is correct. Mitchell et al. does not teach and/or suggest determining a first  likelihood that a received natural language speech input is in a first language, and displaying a speech recognition result of the receive natural language speech input in the first language concurrently with a visually indication of another available recognition result if the first likelihood is less than a threshold. Thus, Mitchell et al. fail to teach and/or suggest the allowable subject matter noted above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THUYKHANH LE/Primary Examiner, Art Unit 2655